--------------------------------------------------------------------------------


Exhibit 10.30


STOCK OPTION AGREEMENT


pursuant to the


RCN CORPORATION
2005 STOCK COMPENSATION PLAN




* * * * *


Optionee:


Grant Date:


Per Share Exercise Price: 


Number of Option Shares subject to this Option:  




* * * * *




THIS STOCK OPTION AGREEMENT (this “Agreement”), dated as of the Grant Date
specified above, is entered into by and between RCN Corporation (the “Company”),
and the Optionee specified above, pursuant to the RCN Corporation 2005 Stock
Compensation Plan, as in effect and as amended from time to time (the “Plan”);
and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the incentive stock option provided for herein
to the Optionee.


NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1.    Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the grant of
the option hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto under the Plan. The Optionee hereby acknowledges receipt
of a true copy of the Plan and that the Optionee has read the Plan carefully and
fully understands its content. In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.


--------------------------------------------------------------------------------



2.    Grant of Option. The Company hereby grants to the Optionee, as of the
Grant Date specified above, an incentive stock option (this “Option”) to acquire
from the Company at the Per Share Exercise Price specified above the aggregate
number of shares of the Common Stock specified above (the “Option Shares”). This
Option is to be treated as (and is intended to qualify as) an incentive stock
option within the meaning of Section 422 of the Code.


3.    No Dividends Equivalents. The Optionee shall not be entitled to receive a
cash payment in respect of the Option Shares underlying this Option on any
dividend payment date for the Common Stock.


4.    Exercise of this Option. 


4.1    In accordance with and to the extent provided by the terms and provisions
of Article 5 of the Plan, unless otherwise provided in Section 4.4 below or
determined by the Committee, this Option shall become exercisable in accordance
with the terms set forth on Exhibit A.


4.2    Unless earlier terminated in accordance with the terms and provisions of
the Plan and/or this Agreement, this Option shall expire and shall no longer be
exercisable after the expiration of seven years from the Grant Date (the “Option
Period”).


4.3    In no event shall this Option be exercisable for a fractional share of
Common Stock.


5.    Method of Exercise and Payment. This Option shall be exercised by the
Optionee by delivering to the Secretary of the Company or his designated agent
on any business day (the “Exercise Date”) a written notice, in such manner and
form as may be required by the Company, specifying the number of the Option
Shares the Optionee then desires to acquire (the “Exercise Notice”). The
Exercise Notice shall be accompanied by payment of the aggregate Per Share
Exercise Price for such number of the Option Shares to be acquired upon such
exercise. Such payment shall be made in the manner set forth in Section 6.5 of
the Plan.


6.    Termination.


6.1    If the Optionee's employment with the Company and/or one of its
Subsidiaries terminates for any reason, any then unexercisable portion of this
Option shall be forfeited and cancelled by the Company.


6.2    Subject to the terms of Exhibit A, if the Optionee’s employment with the
Company and/or its Subsidiaries terminates for any reason other than due to the
Optionee's death or disability (as defined and determined by the Company), the
Optionee’s rights, if any, to exercise any then exercisable portion of this
Option, shall terminate ninety (90) days after the date of such termination, but
not beyond the expiration of the Option Period, and thereafter such Option shall
be forfeited and cancelled by the Company.

-2-

--------------------------------------------------------------------------------



6.3    If Optionee's termination of employment with the Company and/or its
Subsidiaries is due to the Optionee's death or disability, the Optionee (or the
Optionee's estate, designated beneficiary or other legal representative, as the
case may be and as determined by the Committee) shall have the right, to the
extent exercisable immediately prior to any such termination, to exercise this
Option at any time within the one (1) year period following such termination due
to death or disability, but not beyond the expiration of the Option Period, and
thereafter such Option shall be forfeited and cancelled by the Company.


6.4    The Board or the Committee, in its sole discretion, may determine that
all or any portion of this Option, to the extent exercisable immediately prior
to the Optionee's termination of employment with the Company and/or its
Subsidiaries for any reason, may remain exercisable for an additional specified
time period after the period specified above in this Section 6 expires (subject
to any other applicable terms and provisions of the Plan and this Agreement),
but not beyond the expiration of the Option Period.


7.    Non-transferability. This Option, and any rights or interests therein,
shall not be sold, exchanged, transferred, assigned or otherwise disposed of in
any way at any time by the Optionee (or any beneficiary(ies) of the Optionee),
other than by testamentary disposition by the Optionee or the laws of descent
and distribution. This Option shall not be pledged, encumbered or otherwise
hypothecated in any way at any time by the Optionee (or any beneficiary(ies) of
the Optionee) and shall not be subject to execution, attachment or similar legal
process. Any attempt to sell, exchange, pledge, transfer, assign, encumber or
otherwise dispose of or hypothecate this Option, or the levy of any execution,
attachment or similar legal process upon this Option, contrary to the terms of
this Agreement and/or the Plan shall be null and void and without legal force or
effect. This Option shall be exercisable during the Optionee’s lifetime only by
the Optionee.


8.    Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Board or the
Committee shall have the right, in its sole discretion, to modify or amend this
Agreement from time to time in accordance with and as provided in the Plan;
provided, however, that no such modification or amendment shall materially
adversely affect the rights of the Optionee under this Option without the
consent of the Optionee. The Company shall give written notice to the Optionee
of any such modification or amendment of this Agreement as soon as practicable
after the adoption thereof. This Agreement may also be modified or amended by a
writing signed by both the Company and the Optionee.


9.    Notices. Any Exercise Notice or other notice which may be required or
permitted under this Agreement shall be in writing, and shall be delivered in
person or via facsimile transmission, overnight courier service or certified
mail, return receipt requested, postage prepaid, properly addressed as follows.

-3-

--------------------------------------------------------------------------------



9.1    If such notice is to the Company, to the attention of the Secretary of
RCN Corporation, Presidents Plaza, Building One, 196 Van Buren Street, Suite
300, Herndon, Virginia, 20170 or at such other address as the Company, by notice
to the Optionee, shall designate in writing from time to time.


9.2    If such notice is to the Optionee, at his or her address as shown on the
Company’s records, or at such other address as the Optionee, by notice to the
Company, shall designate in writing from time to time.


10.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.


11.    Compliance with Laws. The issuance of this Option (and the Option Shares
upon exercise of this Option) pursuant to this Agreement shall be subject to,
and shall comply with, any applicable requirements of any federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, the Exchange Act and the respective
rules and regulations promulgated thereunder) and any other law or regulation
applicable thereto. The Company shall not be obligated to issue this Option or
any of the Option Shares pursuant to this Agreement if any such issuance would
violate any such requirements.


12.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Optionee shall not assign any part of this Agreement without the
prior express written consent of the Company.


13.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


14.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.


15.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.


16.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionee has hereunto set his hand, all as of
the Grant Date specified above.



 
RCN Corporation
                   
By:
           
Name:
         
Title:
                           
[Optionee]

 
 
-5-

--------------------------------------------------------------------------------
